Citation Nr: 1019053	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-27 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) for the 
period from June 11, 2007 to September 23, 2008.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD for the period from September 24, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia which granted service 
connection for PTSD and assigned an initial disability rating 
of 30 percent, effective from the date of the Veteran's 
claim, June 11, 2007.  Following the submission of additional 
evidence, a November 2009 supplemental statement of the case 
awarded an increased initial evaluation of 50 percent, 
effective from September 24, 2008.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 2009 VA Form 21-4138 statement, the Veteran 
reported that his PTSD became significantly worse since his 
prior VA examination, which had taken place in October 2009.

In March 2010, notice was provided to the Veteran that his 
appeal had been certified and that his claims file was being 
transferred to the Board.  In this letter, the Veteran was 
advised that he had 90 days from the date of that letter to 
submit additional evidence concerning his appeal.  In April 
2010, the Veteran submitted a VA Form 21-4138 statement in 
which he advised VA that he was continuing to seek treatment 
from the VA medical center in Fayetteville, North Carolina.  
He requested that VA obtain and review any additional medical 
records necessary.  A review of the claims file reveals that 
VA treatment records through only December 2009 have been 
obtained. Moreover, a treatment note dated in November 2009 
contains the statement that the Veteran was applying for 
social security benefits.

Given the Veteran's statements that his condition has become 
significantly worse and that he has received ongoing 
treatment, efforts should be made to obtain the Veteran's VA 
treatment records for all treatment received since December 
2009.  Similarly, efforts should be made to obtain any 
records related to his application for benefits from the 
Social Security Administration.  Such records are likely to 
be relevant to the issue of the current severity of his PTSD.  
Moreover, the Veteran must be re-examined because he has 
reported that his PTSD has become worse since his last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) 
(VA should have scheduled another examination where the 
appellant complained of increased hearing loss two years 
after his last audiology examination).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA 
21-4142 release, and be requested to 
provide on the release the name(s) and 
address(es) of any private or VA medical 
providers who have provided treatment for 
his PTSD since December 2009.

2.  After securing any necessary release 
forms, with full name and address 
information, all records of medical 
treatment which are not currently 
associated with the Veteran's claims file 
should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Obtain records related to the 
Veteran's application for benefits from 
the Social Security Administration.

4.  Schedule the Veteran for an 
examination to determine the current 
level of disability due to his service-
connected PTSD.  The Veteran's claims 
folder should be made available to the 
examiner.

5.  After completion of the above 
development, the Veteran's claim of 
entitlement to an initial rating in 
excess of 30 percent for PTSD from June 
11, 2007 to September 23, 2008, and in 
excess of 50 percent from September 24, 
2008, should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



